Case 3:17-cv-01362 Document 1355-8 Filed 05/15/21 Page 1 of 3 PageID #: 53189




          Exhibit 8
 Case 3:17-cv-01362 Document 1355-8 Filed 05/15/21 Page 2 of 3 PageID #: 53190

                              Prevoznik Deposition Prep

DATE       TIME          ATTENDEE($)                       TOPIC
           SPENT
12-19-18   1 hour        Sandra Stevens                    All defendant and plaintiff topics
1-31-19    1 hour        Mariama Spears                    Documents to review for all
                                                           topics
2-4        30 min        n/a (document review)             Documents for all topics
2-5        1 hour        Sandra Stevens, Mariam            Documents to review for all
                         Spears                            topics
2-13       1 hour        n/a (document review)             Documents for all topics
2-20       1 :30 hours   Conference call DOJ: Sandra       All defendant and plaintiff topics
                         Stevens, Mariama Spears,
                         David Finkelstein, James
                         Bennett
           2 hours       n/a (document review)             Documents for all topics
2-21       30 min        Conversations with Nancy          Case Investigations - Topic #3
                         Jackson and Mark Armstrona        (SORS)
2-22       1 hour        Conversation with Loren Miller    All defendant and plaintiff topics
           3:30 hours    Sandra Stevens, Mariama           All defendant and plaintiff topics
                         Spears, David Finkelstein,
                         James Bennett
2-25       1 hour        Conversation with Ruth Carter,    Case Investigations - Topic #3
                         Scott Collier, and Susan          (SORS)
                         t.anoston
2-26       4 hours       Sandra Stevens, Mariama           All defendant and plaintiff topics
                         Spears, David Finkelstein,
                         James Bennett
           3:30 hours    Loren Miller                      All defendant and plaintiff topics
2-28       30 min        n/a (document review)             Topic #3 (SORS)
3-1        1 hour        n/a document review               All defendant and plaintiff topics
3-5        30 min        Conversations with Scott          Case Investigations - defendant
                         Collier, Chris Grush and Scott    and plaintiff topics
                         Brinks
           1 :30 hours   Shondra Stevens, Mariama          All defendant and plaintiff topics
                         Spears, Bettie Goldman, John
                         Martin, Neil Doherty, John
                         Hegarty,
3-6        1 hour        Loren Miller and Jim Arnold       Policy and document review
                                                           (Topic 9 - interaction HAD etc.)
3-7        2 hours       June Howard and Hope              ARCOS
                         Thomas
           4:30 hour     Mariama Spears, David             All defendant and plaintiff topics
                         Finkelstein, James Bennett,
                         Robert Chandler, Patrick
                         Forrest
3-8        1 hour        n/a (document review)             Documents for all topics
3-11       1 hour        Lenny Levin, Lisa Sullivan,       Distributor Initiative - SORS
                         Dave White, Donna Richards
           1 hour        n/a (document review)             Documents for all topics
3-12       1 hour        Loren Miller, Lisa Sullivan, 3-   Policv, SORS, Distributor

                                                                                        Di::'    XHIBIT ~
                                                                                        f re J £l'2.n~~ -
                                                                                        Date:    'L.-17-11'
                                                                                            MLG, CSR, RPR, CRR
Case 3:17-cv-01362 Document 1355-8 Filed 05/15/21 Page 3 of 3 PageID #: 53191
                           Prevoznik Deposition Prep

                       Dave White                    Initiative
         30 min        n/a (document review)         Documents for all topics
3-13     2:30 hour     Sandra Stevens, Mariama       Documents for all topics
                       Spears, David Finkelstein
3-15     1 hour        n/a (document review)         All defendant and plaintiff topics
         30 min        Kerry Hamilton and Justin     SORS, Case Summary
                       Wood
3-18     1 :30 hours   n/a (document review)         Documents for all topics
3-19     5 hours       Mariama Spears, David         All defendant and plaintiff topics
                       Finkelstein, James Bennett,
                       Natalie Waites
         1 hour        Nancy Kent                    Topic 9 (ARCOS)     Topic 3
                                                     (SORS)
3-20     1 hour        n/a (document review)         Documents for all   topics
3-21     2 hours       n/a (document review)         Documents for all   topics
3-22     2 hours       n/a (document review)         Documents for all   topics
3-25     1 hour        Mariama Spears                Documents for all   topics
         5:30 hours    n/a (document review)         Documents for all   topics-Demetra
                                                     Testimony
3-26     3:30 hours    Mariama Spears, David         Documents for all   topics
                       Finkelstein, Hayden Brocket
3-27     1 :30 hour    n/a (document review)         Documents for all topics
3-28     2 hours       n/a (document review)         Documents for all topics
4-1      3 hours       Case Summaries-Kerry          SORS, ARCOS
                       Hamilton and Justin Wood
4-2      3 hours       Mariama Spears, David         Documents for all topics
                       Finkelstein
4-4      1 :30         June Howard, Matt Strait      Topic 9 (ARCOS) Topic 3
                                                     (SORS)
4-5      2 hours       n/a (document review)         Documents for all topics
         2 hours       June Howard, Matt Strait      Topic 9 (ARCOS) Topic 3
                                                     (SORS)
4-8      4 hours       Amanda Rocque, Mariama        All defendants' topics; all
                       Spears, David Finkelstein,    plaintiffs' topics
                       James Bennett
4-9      1 hour        Scott Garriott and Lynette    SORS, Case Summary
                       WinQert
         3 hours       n/a (document review)         Documents for all   topics
4-10     3:30 hour     n/a (document review)         Documents for all   topics
4-11     3:30 hours    n/a (document review)         Documents for all   topics
4-12     4 hours       n/a (document review)         Documents for all   topics
4-13     2 hours       n/a (document review)         Documents for all   topics
4-14     3 hours       n/a (document review)         Documents for all   topics
4-15     3:30 hours    Mariama Spears, David         All defendant and   plaintiff topics
                       Finkelstein, Natalie Waites
         2 hours       n/a (document review)         Documents for all topics
4-16     5 hours       n/a (document review)         Documents for all topics
